DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panasonic Liquid Crystal Display Co Ltd (JP 2017-181816), of record in the IDS, hereinafter “Panasonic”.

Regarding claim 1, Panasonic discloses a display device (Figs. 1-8, 11) comprising:
a first substrate (100) comprising a first area including a display area (i.e., within 60, Figs. 5-8, 11) and a frame area (i.e., 60 and outer area, Figs. 5-8, 11), and a second area (e.g., lower area of 100 in Figs. 5, 6, 8, 11) adjacent to the first area;
a second substrate (200) comprising a first end portion (e.g., 64, Fig. 5) located at a boundary between the first area and the second area and a second end portion (e.g., 61 or 62, Fig. 5) different from the first end portion, and overlapping the first area; and
a sealant (60) that is located in the frame area and bonds the first substrate and the second substrate together (Figs. 5-8, 11),
wherein
a width of the frame area between the first end portion (64, Fig. 5) and the display area is smaller than a width of the frame area between the second end portion (61 or 62, Fig. 5) and the display area, and
a width of the sealant (64) between the first end portion and the display area is smaller than a width of the sealant (61, 62) between the second end portion and the display area (Fig. 5).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic Liquid Crystal Display Co Ltd (JP 2017-181816), as applied to claim 1 above, and further in view of Ishikawa et al. (US 2015/0029432).

Regarding claim 2, Panasonic discloses a liquid crystal layer (300) located between the first substrate (100) and the second substrate (200),
wherein
the sealant (60) seals the liquid crystal layer (300, Fig. 8),
the first substrate (100) comprises a first organic insulating layer (101, Figs. 3-4) including a flat upper surface facing the second substrate (200), a metal line (12 or 11) formed above the upper surface, and a second insulating layer (102 or 103) located above the metal line (12, 11) and the first organic insulating layer (100) (Figs. 3-4).
Panasonic fails to explicitly disclose the second insulating layer is organic, and the second organic insulating layer includes a first portion that is located between the display area and the first end portion and overlaps the sealant, and the first portion includes a flat first main surface, and a recess portion that opens in the first main surface, is depressed from the second substrate toward the first substrate, and faces the sealant.
However, Ishikawa discloses a display device (Figs. 1-5) wherein
a second organic insulating layer (16) includes a first portion that is located between the display area (100) and the first end portion (e.g., lower 30 in Fig. 1) and overlaps the sealant (30) (Figs. 1, 2, 5), and
the first portion includes a flat first main surface (e.g., uppermost surface 16, Figs. 2, 5), and a recess portion (161 or 162) that opens in the first main surface, is depressed from the second substrate (20) toward the first substrate (10), and faces the sealant (30) (Figs. 2, 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second insulating layer being organic, wherein the second organic insulating layer includes a first portion that is located between the display area and the first end portion and overlaps the sealant, and the first portion includes a flat first main surface, and a recess portion that opens in the first main surface, is depressed from the second substrate toward the first substrate, and faces the sealant, as in Ishikawa, into the display device of Panasonic to provide a dielectric material for insulation and support, and to assist in spreading sealing material prior to curing (Ishikawa, paras. [0047-0048]).

Regarding claim 3, Panasonic fails to explicitly disclose wherein the first portion includes a second main surface on an opposite side of the first main surface, and a distance from the second main surface to a bottom surface of the recess portion is 50% or more and 80% or less of a distance from the second main surface to the first main surface.
However, Ishikawa discloses wherein
the first portion includes a second main surface (e.g., lowermost surface 16, Figs. 2, 5) on an opposite side of the first main surface (uppermost surface 16, Figs. 2, 5), and
a distance from the second main surface to a bottom surface of the recess portion is 50% or more and 80% or less of a distance from the second main surface to the first main surface (Figs. 2, 5; para. [0044]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first portion includes a second main surface on an opposite side of the first main surface, and a distance from the second main surface to a bottom surface of the recess portion is 50% or more and 80% or less of a distance from the second main surface to the first main surface, as in Ishikawa, into the display device of Panasonic to assist in spreading sealing material prior to curing (Ishikawa, paras. [0047-0048]).

Regarding claim 4, Panasonic fails to explicitly disclose a first spacer including a side surface that is continuous with the first end portion and is located between the second substrate and the second organic insulating layer, wherein the sealant is located between the side surface and the display area.
However, Ishikawa discloses a first spacer (25) including a side surface that is continuous with the first end portion and is located between the second substrate (20) and the second organic insulating layer (16) (Figs. 2, 5),
wherein
the sealant (30) is located between the side surface and the display area (100) (Figs. 2, 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first spacer including a side surface that is continuous with the first end portion and is located between the second substrate and the second organic insulating layer, wherein the sealant is located between the side surface and the display area, as in Ishikawa, into the display device of Panasonic to reduce variation of the cell gap upon applied external stress (Ishikawa, paras. [0034-0035]).

Regarding claim 5, Panasonic fails to explicitly disclose a second spacer located between the first substrate and the second substrate, wherein the sealant includes a first sealing portion facing the display area at a position overlapping the first portion, and the second spacer is located between the first sealing portion and the display area.
However, Ishikawa discloses a second spacer (e.g., 24 farthest right in Figs. 2, 5) located between the first substrate (10) and the second substrate (20),
wherein
the sealant (30) includes a first sealing portion (e.g., 30 at 162, Figs. 2, 5) facing the display area (100) at a position overlapping the first portion (Figs. 2, 5), and
the second spacer (24) is located between the first sealing portion and the display area (100) (Figs. 2, 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second spacer located between the first substrate and the second substrate, wherein the sealant includes a first sealing portion facing the display area at a position overlapping the first portion, and the second spacer is located between the first sealing portion and the display area, as in Ishikawa, into the display device of Panasonic to provide a cell gap support within the sealing portion for uniformity.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic Liquid Crystal Display Co Ltd (JP 2017-181816) in view of Ishikawa et al. (US 2015/0029432), as applied to claim 2 above, and further in view of Shibano et al. (US 2016/0370618).

Regarding claim 6, Panasonic fails to explicitly disclose wherein the first substrate further comprises an inorganic insulating layer formed above the first portion, a transparent conductive layer formed above the inorganic insulating layer and overlapping the first portion, and an alignment film covering the transparent conductive layer and adhered to the sealant, and the transparent conductive layer is in contact with each of the inorganic insulating layer and the alignment film and is in an electrically floating state.
However, Ishikawa discloses wherein
the first substrate (10) further comprises an inorganic insulating layer (17) formed above the first portion, a transparent conductive layer (18) formed above the inorganic insulating layer (17) and overlapping the first portion, and an alignment film (19) adhered to the sealant (30) (Figs. 2, 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first substrate further comprises an inorganic insulating layer formed above the first portion, a transparent conductive layer formed above the inorganic insulating layer and overlapping the first portion, and an alignment film adhered to the sealant, as in Ishikawa, into the display device of Panasonic to provide compatible materials to assist in adhering (Ishikawa, para. [0045]).
Further, Shibano discloses a display device (Figs. 1-17) comprising:
an alignment film (105) covering the transparent conductive layer (104),
wherein the transparent conductive layer (104) is in contact with each of the inorganic insulating layer (101) and the alignment film (105) and is in an electrically floating state (Fig. 2; para. [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alignment film covering the transparent conductive layer, and the transparent conductive layer is in contact with each of the inorganic insulating layer and the alignment film and is in an electrically floating state, as in Shibano, into the display device of Panasonic and Ishikawa to prevent static electricity from reaching the internal display device (Shibano, para. [0039]).

Regarding claim 7, Panasonic discloses wherein the second substrate (200) comprises a light-shielding layer (203), a transparent layer (204) covering the light-shielding layer, and a color filter (202) located between the light-shielding layer and the transparent layer (Figs. 3-4).
Panasonic fails to explicitly disclose a third spacer located between the first substrate and the second substrate, the color filter facing the first main surface, and the third spacer faces the color filter, is located between the transparent layer and the first main surface, and extends along the first end portion.
However, Ishikawa discloses a third spacer (e.g., middle 24 in Figs. 2, 5) located between the first substrate (10) and the second substrate (20),
wherein
the second substrate (20) comprises a color filter (22) located between the light-shielding layer (21) and the transparent layer (23) and facing the first main surface (of 16) (Figs. 2, 5), and
the third spacer (24) faces the color filter (22), is located between the transparent layer (23) and the first main surface (of 16), and extends along the first end portion (Figs. 2, 3, 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a third spacer located between the first substrate and the second substrate, the color filter facing the first main surface, and the third spacer faces the color filter, is located between the transparent layer and the first main surface, and extends along the first end portion, as in Ishikawa, into the above display device of Panasonic et al. to provide further cell gap support within the sealing portion for uniformity.

Regarding claim 8, Panasonic fails to explicitly disclose wherein the third spacer is configured by a plurality of spacers that are intermittently extended and arranged at intervals.
However, Ishikawa discloses wherein
the third spacer (24) is configured by a plurality of spacers that are intermittently extended and arranged at intervals (Figs. 2, 3, 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the third spacer is configured by a plurality of spacers that are intermittently extended and arranged at intervals, as in Ishikawa, into the above display device of Panasonic et al. to provide further cell gap support within the sealing portion for uniformity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896